Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a power inverter to supply power to a first synchronous motor and a second synchronous motor connected in parallel to each other; 
a first current detector to detect a first current flowing to the first synchronous motor; a second current detector to detect a second current flowing to the second synchronous motor; 
a processor; and a memory to store a program which, when executed by the processor, performs: 
a first magnetic pole position estimation process of estimating a first magnetic pole position of a rotor of the first synchronous motor, using a voltage command for driving the first synchronous motor and the first current; 
a second magnetic pole position estimation process of estimating a second magnetic pole position of a rotor of the second synchronous motor, using the voltage command and the second current; 
a control process of outputting the voltage command, using a torque current command, a magnetic flux current command, the first current, and the first magnetic pole position; 
a pulsating component extraction process of extracting at least one of a torque current pulsating component and an active power pulsating component, the torque current pulsating component being contained in a torque current flowing to the second synchronous motor, the active power pulsating component contained in active power consumed by the second synchronous motor; 

a magnetic flux current command determination process of determining the magnetic flux current command, using the pulsating component extracted by the pulsating component extraction process unit and the angle difference.
	Claims 1-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846